DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view BEN-OR et al. (US-20180330268-A1; hereinafter BEN-OR) and Dheepa et al. ("Behavior based credit card fraud detection using support vector machines.").
Regarding Claim 1,
Wright (US 20020194119 A1) teaches a computer-implemented method for optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon, the method comprising: 
receiving, with at least one processor, transaction data representative of a plurality of transaction requests between at least one financial device holder and at least one merchant in a first time period (para [0015] When a transaction involves transmitting information from an online service or the Internet, address and identity information are not enough to confidently verify that the customer who is purchasing the goods is actually the owner of the credit card. And para [0014] and para [0066]), the transaction data comprising for each transaction request of the plurality of transaction requests at least one of the following parameters: transaction date, transaction time, transaction value, merchant type, transaction type, merchant location, or any combination thereof (para [0059] Different verification parameters that the IVS 206 utilizes are typically weighted relative to the particular credit card transaction. For example, if the amount of dollar transaction is critical, it may be appropriate to weight a history check (for verifying the history of transactions associated with the particular credit card information) and an AVS system check more critically than other parameters.); 
receiving, with at least one processor, the predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.), the predictive fraud detection model configured to categorize each transaction request as fraudulent or legitimate based at least partially on the parameters of the transaction request (para [0059] Accordingly, each of the verification parameters may be weighted differently depending upon its importance in the overall transaction verification process to provide a merchant with an accurate quantifiable indication as to whether the transaction is fraudulent.),  the predictive fraud detection model further configured to order the plurality of transaction requests, relative to each other transaction request, from most likely fraudulent to least likely fraudulent (para [0085] FIG. 5 shows two frequency distributions: the score distribution of Good Transactions and that of Bad Transactions. By overlaying the distribution of Risk Estimates observed for truly bad transactions on the distribution of truly good transactions, four Risk Zones are established. Risk Zone 1 begins at the lowest risk likelihood (Risk Score 0) and extends to the first inflection point where the occurrence of fraud transactions becomes nontrivial. And para [0115] A score of zero reflects no risk, zero percent risk likelihood. A score of 50 reflects a 50% risk likelihood (and conversely a 50% likelihood of non-risk), while a score of 100 reflects a 100% certainty concerning the likelihood of risk.); 
generating, with at least one processor, a performance evaluation dataset comprising an output of the predictive fraud detection model given an input of the transaction data (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set.); 
para [0084] FIG. 5. For illustrating the process of risk estimate fusion, a two model example will be presented consisting of a heuristic model and a statistical model.), the same output plot having an x-axis of percentile threshold for transaction rejection (para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed.) and a y-axis of percent of metric value …the …model performance metrics (para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);),  the …model performance metrics calculated from the performance evaluation dataset and comprising at least one of the following: detection rate, false positive ratio, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof (para [0097] In one approach to evaluating fraud risk, a weighted summation of risk probabilities is transformed by applying a series of multi-dimensional sigmoidal surface filters with adjustable inflection points to create the optimal balance between maximal risk detection, minimal false positive exposure, and acceptable review levels. And para [0103] The number of transactions that exceed a decision threshold ("Alarms") is then calculated corresponding to the occurrence of each test in the General Sample across a wide range of decision thresholds. The corresponding ratio of correct risk detections to incorrect referrals ("False Positive Ratio") is calculated. False positive ratio used to calculate metric (score).); and 
automatically rejecting, with at least one processor, a top percent of the plurality of transaction requests for suspected fraudulent transaction activity (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.), the top percent determined at least partially from: 
a customized rejection algorithm, in response to receiving an optimization input from a model user (para [0149] Sigmoidal score transformations (e.g., Sigmoidal Normalization Transform 910), multi-source diagnostic fusion 912, and post-fusion transformation 914 depend on the creation of a multi-dimensional surface with adjustable inflection points. The inflection points, and the resulting sigmoidal surfaces are superimposed onto the underlying decision domain through a set of dynamically adjustable "inflection points", allowing the modeler to fit the sigmoidal surface directly onto the domain of interest), the optimization input comprising at least one of 40WO 2019/172887PCT/US2018/021118 the following parameters: detect rate requirement; false positive ratio tolerance; rejection rate tolerance; review rate capacity; or any para [0149] This allows fine-tuning of the important relationship between review rate, risk detection rate, and false positive ratio.); or, 
Wright does not explicitly disclose
…a y-axis of percent of metric value of the at least two model performance metrics, the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio and at least one of the 4ZR9243.DOCXPage 2 of 16Application No. 15/780,453 Paper Dated: February 22, 2021 In Reply to USPTO Correspondence of December 21, 2020 Attorney Docket No. 8223-1804068 (2595US02) following: detection rate, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
Or, a preset rejection algorithm configured to set the top percent to maximize a difference between detect rate and false positive ratio, in response to not receiving the optimization input (Contingent limitation).
However, BEN-OR (US 20180330268 A1) teaches 
Or, a preset rejection algorithm configured to set the top percent to maximize a difference between detect rate and false positive ratio, in response to not receiving the optimization input (Para [0045] Tuning may include the adjustment and optimization of model parameters to ensure operation effectiveness such as a high detection rate and/or a low false-positive rate. Contingent limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of evaluating a predictive model of Wright with the method of evaluating a predictive model of BEN-OR.
Doing so would allow for adjusting model optimization parameters (para [0003] Tuning of behavioral and risk models for rare event prediction may include adjustment and optimization of model parameters to ensure operational effectiveness (e.g. high detection rate, low false-positive rate).).
While Wright teaches a y-axis of percent metric value, Wright does not explicitly disclose at least two model performance metrics on the y-axis, one being a false positive ratio.
	However, Dheepa teaches
…a y-axis of percent of metric value of the at least two model performance metrics (Fig. 3), the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio (pg. 396, section 7.4; FP is False Positive (False alarm rate) which gives the number of genuine transactions incorrectly identified as fraudulent…FPrate represents the ratio of the negative cases that was incorrectly identified as positive.) and at least one of the 4ZR9243.DOCXPage 2 of 16Application No. 15/780,453 Paper Dated: February 22, 2021 In Reply to USPTO Correspondence of December 21, 2020 Attorney Docket No. 8223-1804068 (2595US02) following: detection rate (pg. 396, section 7.4; TP is True Positive (Fraud catching rate) which shows the number of genuine transactions correctly identified as non fraudulent. The True positive rate reads on detection rate as the model is directed towards fraud detection. Pg. 393, section 4; Let y is the indicator of the class, where in the case of fraud detection y = 1 for the positive class and y = -1 is the class for the negative class.), maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
	It would have been obvious to one of ordinary skill in the art before the effective filing date machine learning model for fraud detection of Wright with the machine learning fraud detection model of Dheepa.
pg. 396, section 7.4; This model achieves the accuracy more than 80 percent. Achieving high accuracy is a vital one and reducing the false alarms are also the important tasks in the credit card fraud detection.).
Regarding Claim 3,
Wright, BEN-OR, and Dheepa teach the computer-implemented method of claim 1. Wright further teaches further comprising: 
receiving, with at least one processor, an extrinsic evaluation of a legitimacy of each transaction request of the top percent of the plurality of transaction requests (para [0064] FIG. 4 is a block diagram of a statistical modeling process. In one embodiment, statistical modeling consists of a data selection and sampling phase 402, data normalization phase 404, data partitioning phase 406, model training phase 410, model verification phase 412, and model performance testing phase 418.), the extrinsic evaluation comprising a true positive rate and a false positive rate of the performance evaluation dataset (para [0105] The false positive ratio reflects the number of false alarms incurred from a test for every correct fraud detection from the same test, and is typically used by merchants to adjust their transaction rejection thresholds.); 
adjusting, with at least one processor, the predictive fraud detection model based on the extrinsic evaluation (para [0079] If the model does not perform to criteria, the modeling process begins again from the beginning with a new data selection and sampling cycle, as shown in FIG. 4. This renewed modeling process can be used to extend the under-performing model or to begin a new model, incorporating lessons learned during the previous modeling cycles. And para [0078]); 
receiving, with at least one processor, a second set of transaction data representative of a plurality of new transaction requests between at least one financial device holder and at least one merchant in a second time period (para [0074] If the model fails to train to criteria, then the modeler returns to one of the previous steps and enters the modeling cycle again, adjusting to prevent the modeling failure on the next cycle. The most common step for modeling entry is to return to the beginning of the model-training phase and make adjustments to the architecture, although it is not uncommon to go back to the data selection and sampling phase if necessary.); 
re-generating, with at least one processor, the performance evaluation dataset (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set. Fig. 4 loops.); 
re-generating, with at least one processor, the plotting data (para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes.); and, 
automatically rejecting, with at least one processor and based on the adjusted predictive fraud detection model, a top percent of the plurality of new transaction requests for suspected fraudulent transaction activity (See e.g. percent of transactions fig. 7; para [0117] In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.).
Regarding Claim 7,
Wright, BEN-OR, and Dheepa teach the computer-implemented method of claim 1, wherein the top percent is determined from the customized rejection algorithm (para [0149] Sigmoidal score transformations (e.g., Sigmoidal Normalization Transform 910), multi-source diagnostic fusion 912, and post-fusion transformation 914 depend on the creation of a multi-dimensional surface with adjustable inflection points.), 
BEN-OR (US 20180330268 A1) further teaches  
and wherein the optimization input is at least partially based on a conversion from an input cost tolerance of the model user (para [0022] One advantage of embodiments of the present invention may include less memory usage, less processing power required, and less iterations than typically required for tuning behavioral and risk models used for example for detecting suspicious finical activity and essentially any predictive model (all models can be tuned by adjusting their parameters). For example, embodiments of the present invention may be used to tune models used to prevent the dissemination of private medical records, criminal records or any other rare event with a high cost of error.), wherein the at least one parameter of the optimization input is calculated from an associated cost incurred per rejected transaction request (para [0007] Because there is a high cost of error with predicting rare events such as suspicious financial activity, standard machine learning algorithms for predicting rare events require a significant amount of human judgment to combine with data analysis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of evaluating a predictive model of Wright with the method of evaluating a predictive model of BEN-OR.
Doing so would allow for adjusting model optimization parameters (para [0003] Tuning of behavioral and risk models for rare event prediction may include adjustment and optimization of model parameters to ensure operational effectiveness (e.g. high detection rate, low false-positive rate).).
Regarding Claim 8,
Wright (US 20020194119 A1) teaches a system for optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon, the system comprising at 42WO 2019/172887PCT/US2018/021118 least one server computer including at least one processor, the at least one server computer programmed and/or configured to: 
receive transaction data representative of a plurality of transaction requests between at least one financial device holder and at least one merchant in a first time period (para [0015] When a transaction involves transmitting information from an online service or the Internet, address and identity information are not enough to confidently verify that the customer who is purchasing the goods is actually the owner of the credit card. And para [0014] and para [0066]), the transaction data comprising for each transaction request of the plurality of transaction requests at least one of the following parameters: transaction date, transaction time, transaction value, merchant type, transaction type, merchant location, or any combination thereof (para [0059] Different verification parameters that the IVS 206 utilizes are typically weighted relative to the particular credit card transaction. For example, if the amount of dollar transaction is critical, it may be appropriate to weight a history check (for verifying the history of transactions associated with the particular credit card information) and an AVS system check more critically than other parameters.); 
receive the predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.), the predictive fraud detection model configured to categorize each transaction request as fraudulent or legitimate based at least partially on the parameters of the transaction request (para [0059] Accordingly, each of the verification parameters may be weighted differently depending upon its importance in the overall transaction verification process to provide a merchant with an accurate quantifiable indication as to whether the transaction is fraudulent.), the predictive fraud detection model further configured to order the plurality of transaction requests, relative to each other transaction request, from most likely fraudulent to least likely fraudulent (para [0085] FIG. 5 shows two frequency distributions: the score distribution of Good Transactions and that of Bad Transactions. By overlaying the distribution of Risk Estimates observed for truly bad transactions on the distribution of truly good transactions, four Risk Zones are established. Risk Zone 1 begins at the lowest risk likelihood (Risk Score 0) and extends to the first inflection point where the occurrence of fraud transactions becomes nontrivial. And para [0115] A score of zero reflects no risk, zero percent risk likelihood. A score of 50 reflects a 50% risk likelihood (and conversely a 50% likelihood of non-risk), while a score of 100 reflects a 100% certainty concerning the likelihood of risk.); 
generate a performance evaluation dataset comprising an output of the predictive fraud detection model given an input of the transaction data (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set.); 
generate plotting data configured to cause a visual display to represent at least two model performance metrics of the performance evaluation dataset on a same output plot (para [0084] FIG. 5. For illustrating the process of risk estimate fusion, a two model example will be presented consisting of a heuristic model and a statistical model.), the same output plot having an x-axis of percentile threshold for transaction rejection (para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed.) and a y-axis of percent of metric value of the …model performance metrics (para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);), the …performance metrics calculated from the performance evaluation dataset and comprising at least one of the following: detection rate, false para [0097] In one approach to evaluating fraud risk, a weighted summation of risk probabilities is transformed by applying a series of multi-dimensional sigmoidal surface filters with adjustable inflection points to create the optimal balance between maximal risk detection, minimal false positive exposure, and acceptable review levels. And para [0103] The number of transactions that exceed a decision threshold ("Alarms") is then calculated corresponding to the occurrence of each test in the General Sample across a wide range of decision thresholds. The corresponding ratio of correct risk detections to incorrect referrals ("False Positive Ratio") is calculated. False positive ratio used to calculate metric (score).); and 
automatically reject a top percent of the plurality of transaction requests for suspected fraudulent transaction activity (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.), the top percent determined at least partially from: 
a customized rejection algorithm, in response to receiving an optimization input from a model user (para [0149] Sigmoidal score transformations (e.g., Sigmoidal Normalization Transform 910), multi-source diagnostic fusion 912, and post-fusion transformation 914 depend on the creation of a multi-dimensional surface with adjustable inflection points. The inflection points, and the resulting sigmoidal surfaces are superimposed onto the underlying decision domain through a set of dynamically adjustable "inflection points", allowing the modeler to fit the sigmoidal surface directly onto the domain of interest), the optimization input comprising at least one of the following parameters: detect rate requirement; false positive ratio tolerance; rejection rate tolerance; review rate capacity; or any combination thereof (para [0149] This allows fine-tuning of the important relationship between review rate, risk detection rate, and false positive ratio.); or, 
Wright does not explicitly disclose
Or, a preset rejection algorithm configured to set the top percent to maximize a difference between detect rate and false positive ratio, in response to not receiving the optimization input.
However, BEN-OR (US 20180330268 A1) teaches 
…a y-axis of percent of metric value of the at least two model performance metrics, the at least two model performance metrics calculated from the performance evaluation dataset. and the at least two model performance metrics being a false positive ratio and at least one of the following: detection rate, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
Or, a preset rejection algorithm configured to set the top percent to maximize a difference between detect rate and false positive ratio, in response to not receiving the optimization input (Para [0045] Tuning may include the adjustment and optimization of model parameters to ensure operation effectiveness such as a high detection rate and/or a low false-positive rate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of evaluating a predictive model of Wright with the method of evaluating a predictive model of BEN-OR.
Doing so would allow for adjusting model optimization parameters (para [0003] Tuning of behavioral and risk models for rare event prediction may include adjustment and optimization of model parameters to ensure operational effectiveness (e.g. high detection rate, low false-positive rate).).
While Wright teaches a y-axis of percent metric value, Wright does not explicitly disclose at least two model performance metrics on the y-axis, one being a false positive ratio.
	Dheepa teaches
…a y-axis of percent of metric value of the at least two model performance metrics (Fig. 3), the at least two model performance metrics calculated from the performance evaluation dataset. and the at least two model performance metrics being a false positive ratio (pg. 396, section 7.4; FP is False Positive (False alarm rate) which gives the number of genuine transactions incorrectly identified as fraudulent…FPrate represents the ratio of the negative cases that was incorrectly identified as positive.) and at least one of the following: detection rate (pg. 396, section 7.4; TP is True Positive (Fraud catching rate) which shows the number of genuine transactions correctly identified as non fraudulent. The True positive rate reads on detection rate as the model is directed towards fraud detection. Pg. 393, section 4; Let y is the indicator of the class, where in the case of fraud detection y = 1 for the positive class and y = -1 is the class for the negative class.), maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
It would have been obvious to one of ordinary skill in the art before the effective filing date machine learning model for fraud detection of Wright with the machine learning fraud detection model of Dheepa.
	Doing so would allow for improved classification accuracy (pg. 396, section 7.4; This model achieves the accuracy more than 80 percent. Achieving high accuracy is a vital one and reducing the false alarms are also the important tasks in the credit card fraud detection.).
Regarding Claim 10,
Claim 10 is the system corresponding to the method of claim 1. Claim 10 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 14,
Claim 14 is the system corresponding to the method of claim 1. Claim 14 is substantially similar to claim 7 and is rejected on the same grounds.
Regarding Claim 15,
Wright teaches a computer program product for optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon, the computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
para [0015] When a transaction involves transmitting information from an online service or the Internet, address and identity information are not enough to confidently verify that the customer who is purchasing the goods is actually the owner of the credit card. And para [0014] and para [0066]), the transaction data comprising for each transaction request of the plurality of transaction requests at least one of the following parameters: transaction 45WO 2019/172887PCT/US2018/021118 date, transaction time, transaction value, merchant type, transaction type, merchant location, or any combination thereof (para [0059] Different verification parameters that the IVS 206 utilizes are typically weighted relative to the particular credit card transaction. For example, if the amount of dollar transaction is critical, it may be appropriate to weight a history check (for verifying the history of transactions associated with the particular credit card information) and an AVS system check more critically than other parameters.); 
receive the predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.), the predictive fraud detection model configured to categorize each transaction request as fraudulent or legitimate based at least partially on the parameters of the transaction request (para [0059] Accordingly, each of the verification parameters may be weighted differently depending upon its importance in the overall transaction verification process to provide a merchant with an accurate quantifiable indication as to whether the transaction is fraudulent.), the predictive fraud detection model further configured to order the plurality of transaction requests, relative to each other transaction request, from most likely fraudulent to least likely fraudulent (para [0085] FIG. 5 shows two frequency distributions: the score distribution of Good Transactions and that of Bad Transactions. By overlaying the distribution of Risk Estimates observed for truly bad transactions on the distribution of truly good transactions, four Risk Zones are established. Risk Zone 1 begins at the lowest risk likelihood (Risk Score 0) and extends to the first inflection point where the occurrence of fraud transactions becomes nontrivial. And para [0115] A score of zero reflects no risk, zero percent risk likelihood. A score of 50 reflects a 50% risk likelihood (and conversely a 50% likelihood of non-risk), while a score of 100 reflects a 100% certainty concerning the likelihood of risk.); 
generate a performance evaluation dataset comprising an output of the predictive fraud detection model given an input of the transaction data (para [0071] In data partitioning phase 406, the selected and sampled data is broken down into three partitions or mutually exclusive data sets: a training set, a verification set, and a testing set.); 
generate plotting data configured to cause a visual display to represent at least two model performance metrics of the performance evaluation dataset on a same output plot (para [0084] FIG. 5. For illustrating the process of risk estimate fusion, a two model example will be presented consisting of a heuristic model and a statistical model.), the same output plot having an x-axis of percentile threshold for transaction rejection (para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed.) and a y-axis of percent of metric value of the …performance metrics (para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);), the …performance metrics calculated from the performance evaluation dataset and comprising at least one of the following: detection rate, false positive ratio, maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof (para [0097] In one approach to evaluating fraud risk, a weighted summation of risk probabilities is transformed by applying a series of multi-dimensional sigmoidal surface filters with adjustable inflection points to create the optimal balance between maximal risk detection, minimal false positive exposure, and acceptable review levels. And para [0103] The number of transactions that exceed a decision threshold ("Alarms") is then calculated corresponding to the occurrence of each test in the General Sample across a wide range of decision thresholds. The corresponding ratio of correct risk detections to incorrect referrals ("False Positive Ratio") is calculated. False positive ratio used to calculate metric (score).); and 
automatically reject a top percent of the plurality of transaction requests for suspected fraudulent transaction activity (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.), the top percent determined at least partially from: 
a customized rejection algorithm, in response to receiving an optimization input from a model user (para [0149] Sigmoidal score transformations (e.g., Sigmoidal Normalization Transform 910), multi-source diagnostic fusion 912, and post-fusion transformation 914 depend on the creation of a multi-dimensional surface with adjustable inflection points. The inflection points, and the resulting sigmoidal surfaces are superimposed onto the underlying decision domain through a set of dynamically adjustable "inflection points", allowing the modeler to fit the sigmoidal surface directly onto the domain of interest), the optimization input comprising at least one of the following parameters: detect rate requirement; false positive ratio tolerance; rejection rate tolerance; review rate capacity; or any combination thereof (para [0149] This allows fine-tuning of the important relationship between review rate, risk detection rate, and false positive ratio.); 
Wright does not explicitly disclose
… a y-axis of percent of metric value of the at least two model performance metrics, the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio and at least one of the following: detection rate, maximum detectable rate, 
or, a preset rejection algorithm configured to set the top percent to maximize a difference between detect rate and false positive ratio, in response to not receiving the optimization input.
However, BEN-OR (US 20180330268 A1) teaches 
or, a preset rejection algorithm configured to set the top percent to maximize a difference between detect rate and false positive ratio, in response to not receiving the optimization input (Para [0045] Tuning may include the adjustment and optimization of model parameters to ensure operation effectiveness such as a high detection rate and/or a low false-positive rate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of evaluating a predictive model of Wright with the method of evaluating a predictive model of BEN-OR.
Doing so would allow for adjusting model optimization parameters (para [0003] Tuning of behavioral and risk models for rare event prediction may include adjustment and optimization of model parameters to ensure operational effectiveness (e.g. high detection rate, low false-positive rate).).
While Wright teaches a y-axis of percent metric value, Wright does not explicitly disclose at least two model performance metrics on the y-axis, one being a false positive ratio.
Dheepa teaches
Fig. 3), the at least two model performance metrics calculated from the performance evaluation dataset, and the at least two model performance metrics being a false positive ratio (pg. 396, section 7.4; FP is False Positive (False alarm rate) which gives the number of genuine transactions incorrectly identified as fraudulent…FPrate represents the ratio of the negative cases that was incorrectly identified as positive.) and at least one of the following: detection rate (pg. 396, section 7.4; TP is True Positive (Fraud catching rate) which shows the number of genuine transactions correctly identified as non fraudulent. The True positive rate reads on detection rate as Dheepa’s model is directed towards fraud detection. Pg. 393, section 4; Let y is the indicator of the class, where in the case of fraud detection y = 1 for the positive class and y = -1 is the class for the negative class.), maximum detectable rate, minimum false positive ratio, model performance score, random model false positive ratio, random model detection rate, or any combination thereof;
It would have been obvious to one of ordinary skill in the art before the effective filing date machine learning model for fraud detection of Wright with the machine learning fraud detection model of Dheepa.
	Doing so would allow for improved classification accuracy (pg. 396, section 7.4; This model achieves the accuracy more than 80 percent. Achieving high accuracy is a vital one and reducing the false alarms are also the important tasks in the credit card fraud detection.).
Regarding Claim 17,

Regarding Claim 21,
Claim 21 is the computer product corresponding to the method of claim 1. Claim 21 is substantially similar to claim 7 and is rejected on the same grounds.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view of BEN-OR et al. (US-20180330268-A1; hereinafter BEN-OR), Dheepa et al. ("Behavior based credit card fraud detection using support vector machines."), Koch et al. (US 20180240041 A1; hereinafter Koch), and Miller et al. (US 20190188212 A1; hereinafter Miller).
Regarding Claim 2,
Wright, BEN-OR, and Dheepa teach the computer-implemented method of claim 1, the method further comprising, 
in response to receiving a metric input from the model user of a first value of a first selected model performance metric (fig. 7; para [0119] (1) The point on the x-axis (the point on the Risk Estimate line) where Failures-To-Detect-Fraud (Mistaken Sales) begin to occur in significant numbers (e.g., point 702), that is, where the slope of the fraudulent transaction distribution becomes mathematically trivial in proximity to zero percentage transactions (i.e., y-axis approaching zero);), 

detection rate, false positive ratio (para [0149] This allows fine-tuning of the important relationship between review rate, risk detection rate, and false positive ratio.), maximum detectable rate, minimum false positive ratio (para [0097] between maximal risk detection, minimal false positive exposure, and acceptable review levels.), model performance score (para [0084] This is commonly called the Fraud Score, and is called the Risk Estimate herein.), …, and random model detection rate (para [0102] The Known Risk Data Sample (Risk Sample) consists of a set of transactions of known high risk. The General Sample consists of a much larger randomly sampled set of transactions and para [0103] The Detection Potential of any individual risk test is approximated by calculating the detection rate of that test in the Risk Sample.).
Wright and BEN-OR do not explicitly disclose
generating and displaying, with at least one processor, a corresponding value of a second selected model performance metric,
random model false positive ratio,
	However, Koch (US 20180240041 A1) teaches 
generating and displaying, with at least one processor, a corresponding value of a second selected model performance metric… (para [0027] FIG. 17 shows a comparison of an average error reduction computed by the hyperparameter selection system of FIG. 1 for the five different predictive model types and the ten different input datasets in accordance with an illustrative embodiment.  And para [0241] a prediction application 1822, selected model data 320, second dataset 1824, and predicted dataset 1826.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wright’s fraud detection model with Koch’s fraud detection model (para [0243]).
Doing so would allow for determining the best hyperparameter configuration for a predictive model (para [0005] A best hyperparameter configuration is identified based on an extreme value of the stored objective function values. The identified best hyperparameter configuration is output.).
Miller (US 20190188212 A1) teaches
random model false positive ratio (para [0121] Thus, P[.sub.alt|X.sub.u] gives a principled measure of confidence and in principle allows setting the false positive rate (one could instead use a randomized decision rule to set the false positive rate to a different value than 1-P[.sub.alt|X.sub.u]). This also provides a theoretically-grounded basis for ranking clusters according to their significance.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the fraud prediction model of Wright with the fraud prediction model of Miller (para [0003]).
Doing so would allow for supervised training (Abs. Labeling (by a human expert or by other means) of anomalous clusters provides new supervised data that can be used to adapt an actively learned classifier whose objective is to discriminate all the classes.).
Regarding Claim 9,
Claim 9 is the system corresponding to the method of claim 1. Claim 9 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 16,
Claim 16 is the computer product corresponding to the method of claim 1. Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view of BEN-OR et al. (US-20180330268-A1; hereinafter BEN-OR), Dheepa et al. ("Behavior based credit card fraud detection using support vector machines."), and Koch et al. (US 20180240041 A1; hereinafter Koch).
Regarding Claim 4,
Wright, BEN-OR, and Dheepa teach the computer-implemented method of claim 1, further comprising 
receiving, with at least one processor, at least one additional predictive fraud detection model to be evaluated (para [0078] Once model building cycles have completed, the finished model is subjected to model performance testing in testing phase 416.); wherein: 
the performance evaluation dataset further comprises an output of the at least one additional predictive fraud detection model to be evaluated; and, 

the plotting data is further configured to cause the visual display to represent the predictive fraud detection model comparatively to the at least one additional predictive fraud detection model.
	However, Koch (US 20180240041 A1) teaches 
the performance evaluation dataset further comprises an output of the at least one additional predictive fraud detection model to be evaluated (para [0041] The model training uses first training dataset subset 414 and/or Pth training dataset subset 434 to generate a predictive model and model scoring uses first validation dataset subset 416 and/or Pth validation dataset subset 436 to determine how well the generated model performed.); and, 
the plotting data is further configured to cause the visual display to represent the predictive fraud detection model comparatively to the at least one additional predictive fraud detection model (para [0026] FIG. 16 shows a comparison of an average final error computed by the hyperparameter selection system of FIG. 1 for five different predictive model types and ten different input datasets in accordance with an illustrative embodiment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wright’s fraud detection model with Koch’s fraud detection model (para [0243]).
Doing so would allow for determining the best hyperparameter configuration for a predictive model (para [0005] A best hyperparameter configuration is identified based on an extreme value of the stored objective function values. The identified best hyperparameter configuration is output.).
Regarding Claim 5,
Wright, BEN-OR, Dheepa and Koch teach the computer-implemented method of claim 4, further comprising: 
wherein the automatic rejection of the top percent of the plurality of transaction requests is based on the selected model, which is configured to order the plurality of transaction requests from most likely fraudulent to least likely fraudulent (See e.g. percent of transactions fig. 7; para [0117] FIG. 7 is a graph illustrating the foregoing four outcomes. In the example of FIG. 7, a decision threshold value of 57 is assumed, and a fraud attempt rate estimated at 10% is assumed. The resulting graph 700 has four decision zones comprising a Good Transactions zone 710, Bad Transactions zone 712, Mistaken Sale zone 714, and Mistaken Non-Sale zone 716.).
BEN-OR further teaches
receiving, with at least one processor, a selected model from the model user, the selected model chosen from a set comprising the predictive fraud detection model and the at least one additional predictive fraud detection model (para [0021] In some embodiments of the invention, the processor receives a plurality of predictive models. The processor may select more than one best performing model candidates based on the evaluation of each reduced set. And para [0002] Fraud detection is based on analyzing past transactional and cases disposition data which may be used to build and tune behavioral and risk models. Whether a fraud detection model is accurate enough to provide correct classification of the case as fraudulent or legitimate is a critical factor when statistical techniques are used to detect fraud.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of evaluating a predictive model of Wright with the method of evaluating a predictive model of BEN-OR.
Doing so would allow for adjusting model optimization parameters (para [0003] Tuning of behavioral and risk models for rare event prediction may include adjustment and optimization of model parameters to ensure operational effectiveness (e.g. high detection rate, low false-positive rate).).
Regarding Claim 11,
Claim 11 is the system corresponding to the method of claim 1. Claim 11 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 12,
Claim 12 is the system corresponding to the method of claim 1. Claim 12 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the computer product corresponding to the method of claim 1. Claim 18 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the computer product corresponding to the method of claim 1. Claim 19 is substantially similar to claim 5 and is rejected on the same grounds.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US-20020194119-A1; hereinafter Wright) in view of BEN-OR et al. (US-20180330268-A1; hereinafter BEN-OR), Dheepa et al. ("Behavior based credit card fraud detection using support vector machines."), Koch et al. (US 20180240041 A1; hereinafter Koch), and .
Regarding Claim 6,
Wright, BEN-OR, Dheepa and Koch teach the computer-implemented method of claim 4, wherein the top percent is determined from the customized rejection algorithm (para [0103] The Detection Potential of any individual risk test is approximated by calculating the detection rate of that test in the Risk Sample. Across a range of reasonable estimates for attempted fraud, the Detection Potential of each individual test is used to determine how many fraudulent transactions are expected to be detected by that test in the General Sample. The number of transactions that exceed a decision threshold ("Alarms") is then calculated corresponding to the occurrence of each test in the General Sample across a wide range of decision thresholds. The corresponding ratio of correct risk detections to incorrect referrals ("False Positive Ratio") is calculated.).
	Wright, BEN-OR, Dheepa and Koch do not explicitly disclose
and wherein the receiving of the optimization input from the model user comprises retrieving, with at least one processor, the optimization input from a database communicatively connected to at least one processor, stored with respect to a saved profile of settings for the model user
However, Spears (US 20140172576 A1) teaches
para [0074] In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of fraud detection of Wright with the method of fraud detection of Spears (para [0067]).
Regarding Claim 13,
Claim 13 is the system corresponding to the method of claim 1. Claim 13 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the computer product corresponding to the method of claim 1. Claim 20 is substantially similar to claim 6 and is rejected on the same grounds.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 20090018940 A1) – discloses a fraud detection model utilizing a false positive ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116